DETAILED ACTION
This office action is in response to the communication received on 03/09/2021 concerning application no. 15/852,862 filed on 12/22/2017.
Claims 1-7, 9-11, 13-36, and 38-44 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 44, the prior art fails to anticipate and/or render obvious, either solely or in combination, the use of a system for diagnostic or therapeutic ultrasound procedures that is able to focus ultrasound beams between the inner and outer surfaces of the skull while a support frame is placed around the head of the patient. This focus of the skull-bone itself allows for the creation of an overlap region within the skull cavity.
Claims 2-7, 9-11, 13-36, 38-43 are allowed at least by virtue of their dependency upon an allowable base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prus et al. (PGPUB No. US 2010/0268088): While Prus teaches the emission of the ultrasound in the brain, it fails to teach the focus of the emission as being between the inner and outer surface of the skull.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793